                          Case 2:20-cv-00518-JAM-EFB Document 7 Filed 06/11/20 Page 1 of 2

                    1    Kirk D. Williams
                         682 Plaza Avenue, Unit #A
                    2    Sacramento, CA 95815
                         Telephone: (916) 349-5009
                    3    kirkdwilliams00@gmail.com
                    4    Plaintiff in Pro Se
                    5    MORGAN, LEWIS & BOCKIUS LLP
                         Kathy H. Gao, Bar No. 259019
                    6    300 South Grand Avenue
                         Twenty-Second Floor
                    7    Los Angeles, CA 90071-3132
                         Tel: +1.213.612.2500
                    8    Fax: +1.213.612.2501
                         kgao@morganlewis.com
                    9
                         Attorneys for Defendant
                 10      WELLS FARGO BANK, N.A.
                 11
                                                       UNITED STATES DISTRICT COURT
                 12
                                                     EASTERN DISTRICT OF CALIFORNIA
                 13
                         KIRK D. WILLIAMS,                           Case No. 2:20-cv-00518-JAM-EFB
                 14
                                                Plaintiff,            STIPULATION FOR DISMISSAL WITH
                 15                                                   PREJUDICE OF ENTIRE ACTION
                                          vs.                         PURSUANT TO FRCP 41(A)(2); ORDER
                 16
                         WELLS FARGO BANK, N.A.,
                 17
                                                Defendant.
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28                                                            STIPULATION FOR DISMISSAL WITH
MORGAN, LEWIS &
                                                                                    PREJUDICE OF ENTIRE ACTION
 BOCKIUS LLP                                                                          PURSUANT TO FRCP 41(A)(2);
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                             [PROPOSED] ORDER
                        DB2/ 39090575.1
                          Case 2:20-cv-00518-JAM-EFB Document 7 Filed 06/11/20 Page 2 of 2

                    1             IT IS HEREBY STIPULATED by and between Plaintiff Kirk D. Williams and
                    2    Defendant Wells Fargo Bank, National Association that, pursuant to Federal Rule of Civil
                    3    Procedure 41(a)(2), Plaintiff’s claims are dismissed in their entirety with prejudice as to Plaintiff
                    4    himself and without prejudice as to absent class members. Each party to bear his/its own
                    5    attorneys’ fees and costs. This stipulation is made as the matter has been resolved to the
                    6    satisfaction of all parties.
                    7    Dated: June 10, 2020                             KIRK D. WILLIAMS

                    8                                                     By        /s/ Kirk D. Williams
                                                                                 KIRK D. WILLIAMS
                    9                                                            Plaintiff in Pro Se
                 10      Dated: June 10, 2020                             MORGAN, LEWIS & BOCKIUS LLP

                 11                                                       By        /s/ Kathy H. Gao
                                                                                 KATHY H. GAO
                 12                                                              Attorney for Defendant
                                                                                 WELLS FARGO BANK, N.A.
                 13
                                                            SIGNATURE ATTESTATION
                 14
                                  I hereby attest that all signatories listed above, on whose behalf this stipulation is
                 15
                         submitted, concur in the filing’s content and have authorized the filing.
                 16
                         Dated: June 10, 2020                             MORGAN, LEWIS & BOCKIUS LLP
                 17
                                                                          By        /s/ Kathy H. Gao
                 18                                                              KATHY H. GAO
                                                                                 Attorney for Defendant
                 19                                                              WELLS FARGO BANK, N.A.

                 20                                                      ORDER
                 21               After considering the parties’ stipulation and good cause appearing, IT IS HEREBY
                 22      ORDERED that Plaintiff’s claims are dismissed in their entirety with prejudice as to Plaintiff
                 23      himself and without prejudice as to absent class members. IT IS SO ORDERED.
                 24
                 25      Dated: June 10, 2020                            /s/ John A. Mendez_______________________
                                                                         HON. JOHN A. MENDEZ
                 26                                                      UNITED STATES DISTRICT COURT JUDGE
                 27
                 28                                                                          STIPULATION FOR DISMISSAL WITH
MORGAN, LEWIS &                                                                                   PREJUDICE OF ENTIRE ACTION
 BOCKIUS LLP                                                                 2                      PURSUANT TO FRCP 41(A)(2);
 ATTORNEYS AT LAW
   LOS ANGELES
                        DB2/ 39090575.1                                                                    [PROPOSED] ORDER
